This opinion is subject to administrative correction before final disposition.




                                 Before
                   STEPHENS, LAWRENCE, and BAKER
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                       Joshua J. EISENMANN
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                               No. 202000002

                           Decided: 27 October 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                       Keaton H. Harrell (arraignment)
                           K. Scott Woodard (trial)

   Sentence adjudged 30 August 2019 by a special court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: confinement for 12 months, reduction to E-1, and a bad-conduct
   discharge. 1

                             For Appellant:
            Lieutenant Commander Erin L. Alexander, JAGC, USN




   1  In accordance with the pretrial agreement, the convening authority suspended
all confinement awarded in excess of time served.
            United States v. Eisenmann, NMCCA No. 202000002
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice, arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2